Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant’s amendment including amended claims filed on 02/10/2022 has been entered.
Claim objections have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not explicitly teach that a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of data packets from the non-volatile memory, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation.

The prior art of record Wu et al. (US 20160127276 A1) teach a method, systems for a packet capture engine for commodity network interface cards (NICs) in high-speed networks that provides lossless zero-copy packet capture and delivery services by exploiting multi-queue NICs and multicore architectures. The methods, systems include a ring-buffer-pool mechanism and a buddy-group based offloading mechanism (abstract).
However Wu et al. do not explicitly teach that a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of data packets from the non-volatile memory, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation as recited in claim 1.

Akahane et al. (US 20050013300 A1) teach that a packet forwarding device equipped with a statistics collection device and statistics collection method for high speed ports at a low cost while maintaining the required statistical accuracy for each flow. In order to collect a statistic flow with the required accurate statistic information this device contains a high speed flow table, a flow table made up of many flow entries, a search decision table to decide whether to search the high speed flow table or large volume flow table; and the table to be searched is decided when a packet is received. The accuracy of the statistic information for the flow requiring accurate statistic information is guaranteed by the high speed flow table. Further by setting the large volume flow table and sampling rate as needed, statistic information for many flow entries can be collected with a sufficient flow of sampled statistic information, without lowering packet forwarding performance (abstract).
However Akahane et al. do not explicitly teach that a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of data packets from the non-volatile memory, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation as recited in claim 1.

Khandani et al. (US 20040233846 A1) teach that in a communication network, the responsiveness of the transmission rate of data packets to packet drops is quantified for an aggregate of flows as opposed to on a per-flow basis. In an Aggregate Perturbation Method (APM), a small number of data packets is intentionally dropped from the aggregate at a switching node and a response thereto is measured. Traffic not conforming to the predetermined transmission control protocol may be discovered as a decrement in the reduction in traffic rate compared to that anticipated based on the rate of dropped packets. To prevent interference from the simultaneous application of APM at multiple switching nodes, an orthogonal drop rate signature defining the instantaneous drop rate is assigned thereto. The orthogonal drop rate signature is based on the code division multiple access (CDMA) coding of data, and for that reason, APM with the application of orthogonal drop rate signatures is termed CDMA-based APM, or CAPM. APM or CAPM may be utilized as a component in fair congestion control or in mitigating distributed denial of service (DDoS) attacks of the Internet (abstract).
However Khandani et al. do not explicitly teach that a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of data packets from the non-volatile memory, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation as recited in claim 1.

Hofmeister et al. (US 20040156313 A1) teach that a method, apparatus and network for transporting layer-2 frames, such as Ethernet MAC, ATM AAL5, and Frame Relay, over MPLS, SONET/SDH, or OTN optical transport networks as well as electrical transport networks is disclosed. The method establishes "pseudo-wires" between, for example, routers, Layer-2 packet switches, or SONET/SDH switches. Inter-related ingress and egress resource tables may be used by provider edge nodes to negotiate consistently managed data tunnels across a provider network on behalf of data flowing from/to a diverse base of customer edge nodes. Detailed network resource information particular to each of the data flows is exchanged between provider edge nodes during the creation of pseudo-wires. Admission control algorithms are applied at the ingress and egress points in order to manage the data flows into a provider network and exiting from a provider network to customer equipment. By applying pseudo-wire shuffling and preemption techniques, the providers can make better use of their network resources by admitting more pseudo-wires (abstract).
However Hofmeister et al. do not explicitly teach that a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of data packets from the non-volatile memory, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation as recited in claim 1.

Umina et al. (US 5193071) teach that memory apparatus for simultaneously transferring data between corresponding memory cells of two RAMs is disclosed. The two memories are fabricated on a common integrated circuit chip substrate with the corresponding memory cells of the two memories positioned adjacent one another and interconnected through a pair of transfer transistors. The transfer transistors as well as the power supply to each memory cell are controllable to cause the simultaneous copying of the data from the cells of one RAM into the corresponding cells of the other RAM (abstract).
However Umina et al. do not explicitly teach that a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of data packets from the non-volatile memory, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation as recited in claim 1.

Gupta (US 5317734) teaches that a method of synchronizing the parallel processors of a multiple instruction stream multiprocessor employs a limited number of register channels, which may be re-used, for enforcing cross-stream data or event dependencies by passing data or event notifications in a synchronizing fashion. Cross-stream dependencies which by virtue of identified "synchronization redundancy" do not require enforcement by register channels are passed by writing to and reading from ordinary shared memory. A compiling method schedules the instructions into parallel instruction streams by reference to a directed acyclic graph (DAG), in a manner to minimize the production of cross-stream dependencies. The scheduling is determined beginning from the highest nodes in the DAG and proceeding to nodes in order of descending node height in a manner tending and tends to assign whole sub-graphs of the DAG to different processors (abstract).
However Gupta does not explicitly teach that a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of data packets from the non-volatile memory, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-13 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 14, the prior arts of record do not explicitly teach performing, by each of a first plurality of processors and in an independent and asynchronous fashion, a first set of operations that involve: (i) reading a chunk of data packets from a non-volatile memory, wherein the data packets were received by way of a network interface module in a binary format, and wherein the non-volatile memory is configured to temporarily store the data packets, (ii) identifying flows of the data packets within the chunk, (iii) generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows, and (iv) periodically flushing the flow representations for further processing; and performing, by each of a second plurality of processors, a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the flow representations flushed by the first plurality of processors, (ii) identifying and aggregating common flows across the flow representations received from different processors of the first plurality of processors into an aggregated flow representation, (iii) based on a filter specification, removing one or more of the flows from the aggregated flow representation.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 14 is allowable over the prior arts of record. 

As per independent claim 15, the prior arts of record do not explicitly teach a first plurality of processors, each configured to independently and asynchronously perform a first set of operations that involve: (i) reading a chunk of the data packets from the non-volatile memory, (ii) filtering the data packets within the chunk so that a subset of the data packets remain, (iii) reading a content specification for a particular type of the data packets, wherein the content specification indicates how to construct unique transaction keys for the particular type, and (iv) decoding the data packets in the subset from the binary format to an intermediate format based on the content specification, wherein the intermediate format includes a transaction key; and a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) receiving the data packets as decoded by the first plurality of processors, (ii) storing, in a hash table indexed by the transaction key, the data packets as decoded in the intermediate format, (iii) reading the data packets as stored, (iv) analyzing the data packets as read to identify a pre-determined set of characteristics.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 15 is allowable over the prior arts of record. Claims 16-20 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gregg et al. (US 20010030943 A1, publication date: October 18, 2001) disclose controlling the flow of information between senders and receivers across links being used as channels. In one example, a self-timed interface link is adapted to be used as a channel. Such an interface is referred to as an integrated cluster bus. The flow control for the integrated cluster bus includes, for instance, a Data Request packet that indicates to the transmitter of data that it can now send the data; a continue indicator that specifies that more data is to follow; and a sequence indicator that is used to determine if a particular message is in proper sequence order. The integrated cluster bus does not require large data buffers and offers low latency messaging (abstract).

Berggreen et al. (US 20030058872 A1, publication date: March 27, 2003) disclose that the present invention provides a system and method for processing packetized data or packets through a communications switch using a Fast Flow-Forwarding ("FFF") system. FFF provides expedited forwarding of packets based on pattern matching and data manipulation rules that cross protocol layer boundaries. More specifically, the present invention provides a method for processing a packet in which the packet is received and processed using one or more transformation rules whenever the packet satisfies one or more identification rules. Otherwise, the packet is processed using a standard process whenever the packet does not satisfy the one or more identification rules. This method can be implemented using a computer program having a code segment to execute each step of the method (abstract).

DelRegno et al. (US 20050220014 A1, publication date: October 6, 2005) disclose that a system and method are provided for providing access communications between customer locations and a core network service edge. Access flows are handled as carrier-tagged flows through a packet switched network comprising network elements that interpret and manipulate carrier tag values associated with traffic-bearing data frames. In accordance with a preferred embodiment, a discard eligibility indication may be provided with the data frames (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111